Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 4/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,317,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark J. Rozman (Reg. No. 42,117) on 4/30/2021.

The application has been amended as follows: 

Listing of Claims:
Claim 13 (Currently Amended):	A non-transitory machine-readable medium having stored thereon instructions, which if performed by a machine cause the 
executing a first workload on at least a first core of a central processing unit (CPU) of a platform, the CPU including a first plurality of cores including the first core to support out-of-order execution of instructions, the first core having a first cache memory, and a second core asymmetric from the first core, the CPU further including a cache memory separate from the first plurality of cores, the cache memory to be shared by at least some of the first plurality of cores, the platform further including a graphics processing unit (GPU) including a second plurality of cores and a communication bus to couple the CPU and the GPU;
executing a graphics workload on the GPU;
receiving, in a power controller, a measure of the graphics workload;
dynamically balancing, via the power controller, power between the CPU, the communication bus, and the GPU based at least in part on a combination of a thermal limit and a power limit and a comparison between the graphics workload and a graphics threshold; [[and]]
reducing, by the power controller, a power consumption level of the CPU and the communication bus when a thermal value exceeds the combination of the thermal limit and the power limit;
in a first scenario increasing, by the power controller, a frequency for the GPU and capping a frequency for the CPU if the graphics workload is greater than the graphics threshold; and 
in a second scenario reducing, by the power controller, the frequency for the GPU and increasing the frequency for the CPU and the communication bus.

Claim 14 (Currently Amended):	The non-transitory machine-readable medium of claim 13, wherein the method further comprises increasing, by the power controller, [[a]] the frequency for the GPU and capping [[a]] the frequency for the CPU when the graphics workload is greater than the graphics threshold.

Claim 15 (Currently Amended):	The non-transitory machine-readable medium of claim 13, wherein the method further comprises reducing [[a]] the frequency of the CPU and [[a]] the frequency of the communication bus and increasing [[a]] the frequency of the GPU during execution of a game application.

Claim 17 (Currently Amended):	A system comprising:
a system on chip (SoC) comprising:
a central processing unit (CPU) having a first plurality of cores including a first core to support out-of-order execution of instructions, the first core having a first cache memory, and a second core, the second core asymmetric from the first core, and a shared cache memory to be shared by at least some of the first plurality of cores;
a graphics processing unit (GPU) having a second plurality of cores;
a memory controller;
a communication bus coupled to the CPU, the communication bus to couple the CPU and the GPU;
a first workload monitor to determine a core workload of the CPU;

a third workload monitor to determine a bus workload for the communication bus; and 
a power controller to receive the graphics workload and to dynamically balance power between the CPU, the communication bus, and the GPU based at least in part on a thermal design power (TDP) limit for the SoC and a comparison between the graphics workload and a graphics threshold, wherein a power consumption of at least the CPU is to be reduced if a thermal value of the SoC exceeds the TDP limit, wherein the power controller, in a first scenario is to increase a frequency for the GPU and cap a frequency for the CPU if the graphics workload is greater than the graphics threshold, and in a second scenario to reduce the frequency for the GPU and increase the frequency for the CPU and the communication bus; and
a dynamic random access memory (DRAM) coupled to the SoC.

Claim 20 (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY CHAN/Primary Examiner, Art Unit 2186